Citation Nr: 1403134	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-30 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for dental disability, claimed as bilateral temporomandibular joint (TMJ) fremitus and crepitus.

2.  Entitlement to an initial, compensable disability rating for eczema, prior to February 27, 2013.

3.  Entitlement to a disability rating in excess of 60 percent for eczema, from February 27, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to June 2009, with over 5 years of prior active service.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO, inter alia, granted service connection and assigned initial noncompensable ratings for right cubital tunnel syndrome, left cubital tunnel syndrome, left carpal tunnel, right carpal tunnel, and eczema, effective July 1, 2009.  The RO also denied service connection for bilateral TMJ fremitus and crepitus.  In May 2010, the RO recharacterized and combined the issues of left carpel tunnel syndrome and cubital tunnel syndrome, and right carpel tunnel syndrome and cubital tunnel syndrome, as reflected on the preceding page, and awarded an initial 10 percent rating for each, effective July 1, 2009.  A statement of the case (SOC) was also issued in May 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2010. 

Because the appeal involves disagreement with the initial rating assigned following awards of service connection for eczema, left carpel tunnel syndrome and cubital tunnel syndrome, and right carpel tunnel syndrome and cubital tunnel syndrome, the Board characterized each claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO granted higher initial ratings for right and for left carpel tunnel syndrome and cubital tunnel syndrome, as higher ratings for each disability is available, and a Veteran is presumed to seek the maximum available benefit, those claims were previously found to remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In December 2012, the Board granted higher ratings for the Veteran's bilateral carpel tunnel syndrome and cubital tunnel syndrome and remanded the claims for a higher rating for eczema and service connection for a dental disability on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

After completing additional development, the AMC granted a 60 percent disability rating for eczema, effective February 27, 2013, but continued to deny the claim for service connection for a dental disability and the claimed higher rating for eczema prior to February 27, 2013 (as reflected in an April 2013 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.

The Board again notes that although the AMC granted a higher rating for eczema, a rating in excess of 60 percent is possible under Diagnostic Code 7800.  As the Veteran is presumed to seek the maximum available benefit, that claim remains on appeal.   See AB, 6 Vet. App. at 38. 

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA) file associated with the Veteran's claim.  A review of the documents in such file reveals copies of adjudicatory documents pertinent to the matters on appeal.

The Board's decision on the matters of higher ratings for eczema is set forth below.  The remaining claim on appeal is addressed in the remand following the order.  This matter is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  For the period from July 1, 2009 to February 27, 2013, the Veteran's eczema was reportedly manifested by coverage of 40 percent of the total body.

3.  The Veteran's service-connected eczema has been assigned a 60 percent rating, the maximum rating authorized under Diagnostic Code 7806; the disability has not otherwise been manifested by disfigurement of the head, face or neck.

4.  The applicable rating criteria are adequate to rate the Veteran's eczema at all pertinent points, and no claim for a total disability rating based on individual unemployability (TDIU) due to service-connected eczema has been raised.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 60 percent rating for eczema, for the period from July 1, 2009 to February 27, 2013, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.3, 4.7, 4.20, 4.27, 4.118, Diagnostic Code 7806.

2.  The criteria for a rating in excess of 60 percent for eczema are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.3, 4.7, 4.20, 4.27, 4.118, Diagnostic Code 7806.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing. See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008). Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

A July 2009 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate what was then a claim for service connection for eczema, as well as what information and evidence must be submitted by the appellant, and what information would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates (in the event service connection was granted), as well as the type of evidence that impacts those determinations.  The January 2010 rating decision reflects the initial adjudication of the claim after issuance of the July 2009 letter. 

After the award of service connection, and the Veteran's disagreement the initial rating assigned, the May 2010 SOC set forth the pertinent rating criteria for evaluating eczema. 

Additionally, a March 2013 letter explained what is needed to support any higher rating for eczema.  The claim was subsequently readjudicated in an April 2013 SSOC.  Hence, the Veteran is not shown to be prejudiced by the timing of this VCAA notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records and VA examination reports.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no additional RO action on either action, prior to appellate consideration, is required.  

Consistent with the December 2012 Board decision/remand, the AMC requested that the Veteran identify his private medical providers in January and March 2013 letters.  The Veteran did not provide the requested information.  Also, the AMC obtained a new VA examination in February 2011.  

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims decided herein, the avenues through which he might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Dillydally, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Higher Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

Historically, in a January 2010 rating decision, the RO granted service connection for eczema, claimed as dermatitis over the entire body on medication, and assigned a noncompensable evaluation (under Diagnostic Code 7806), effective July 1, 2009 (the day after the Veteran's separation from service). In an April 2013 rating decision, the AMC granted a 60 percent disability rating, effective February 27, 2013 (the date of the February 2013 VA examination).

As the RO has already assigned staged ratings for the Veteran's eczema, the Board must consider the propriety of the rating at each stage, as well as whether any further staged rating is warranted.

A September 2009 VA examination report reflects the Veteran's complaint that he had problems with eczema in various locations of his body, primarily the upper arms and anterior portions of both thighs, and the surfaces around both ankles.  He treated the condition daily with over the counter skin lotion and used steroid cream during the winter, two to three times a week.  The condition during the summer was seemingly quiet.  

The September 2009 VA examiner found that the Veteran had a softball sized patch of dry skin on the anterior aspect of the left and right shoulder regions and baseball sized patches on the left and right forearms just distal to the elbow.  There wer also dry patches on the entire circumference of the left and right ankle region, measuring approximately 5 cm wide.  The examiner found that the patches were consistent with mild eczema.  There were no other observed dermatological lesions, including no evidence of abrasion, dermal peeling or flaking, heathery and in duration, tenderness, ulceration or exudation to the dermal surfaces.  There were zero percent dermatological lesions on the exposed body surface areas and an estimated 3-4 percent non-exposed body surface areas affected by the dry patchy skin consistent with eczema.

In his February 2010 notice of disagreement, the Veteran reported that his eczema was worse during the winter.  He reported having dry, itchy skin around both legs from ankle to knee, the forearms to wrist to elbow, the back of upper arms to the shoulder, back to the shoulder blades to the buttocks, thighs, stomach and chest.  

In a March 5, 2011 private medical record, Dr. P. Bercier noted that the Veteran had poplar, erythematous-based lesions "involving most of the back, chest, abdomen, anterior and posterior thighs, shins, and calves, also the upper arms and forearms bilaterally.  No involvement of the head, neck, hands, or feet."  She found follicular eczema involving 70-75 percent of the skin.

During a June 2011 VA examination, the Veteran reported that he developed itching and redness on most of his body except his face, with occasional skin breakdown in the posterior upper arm, ankles and flanks from scratching.  Eczema occurred primarily with the winter and was treated with topical steroid.  He reported that he last used the cream in March of that year and currently had no symptoms of eczema, but that he anticipated that it would recur in the fall.  

The June 2011 VA examiner found slight redness of the skin, which appeared to be the normal skin color, with no evidence of dryness, excoriations or breakdown.  The examiner found asteatotic eczema.

In a December 2012 decision/remand, the Board found that the Veteran should undergo an examination during the winter, when the Veteran would have an active period of the disease. 

Subsequently, in February 2013, the Veteran underwent another VA examination.  The examiner diagnosed the Veteran with eczema. The Veteran reported flare ups between October and May and that he no longer used steroid cream, just over the counter moisturizer.  He reported that his puritis would sometimes cause bleeding, but denied ulcerations, lesions and marked disfigurements.  He also reported that it did not involve the palms of the hand, soles of the feet, genital area, face or scalp.  

The February 2013 VA examiner found that 40 percent of the Veteran's total body area was affected, and less than 5 percent of his exposed area.  The VA examiner further noted that the Veteran had dry, scaly, thickened areas of skin on the bilateral outer arms, shoulders, elbows, knuckles and lateral sides of the abdomen.  There was also right and left upper quadrant dry, scaly, thickened skin.  The legs, lower arms and back had dry, scaly, flaky skin without the thickened areas.  The examiner found that the skin condition did not impact the Veteran's ability to work.

Under the criteria of DC 7806, dermatitis or eczema covering less than 5 percent of the entire body, affecting less than 5 percent of exposed areas; and requiring no more than topical therapy during the past 12-month period warrants a noncompensable rating. Dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body; affecting at least 5 percent, but less than 20 percent, of exposed areas; of requiring intermittent systemic therapy such as corticosteroids or other unimpressive drugs for a total duration of less than six weeks during the past 12- month period warrants a 10 percent rating. Dermatitis or eczema covering 20 to 40 percent of the entire body, affecting 20 to 40 percent of exposed areas, or requiring systemic therapy such as corticosteroids or other unimpressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent rating. Dermatitis or eczema warrants a 60 percent rating if it covers more than 40 percent of the entire body, more than 40 percent of exposed areas are affected, or if constant or near-constant systemic therapy such as corticosteroids or other unimpressive drugs have been required during the past 12-month period. 38 C.F.R. § 4.118, DC 7806.  Additionally, eczema can alternatively be rated as disfigurement of the head, face or neck (DC 7800) or scars (DC's 7801-7805).  38 C.F.R. § 4.118, DC 7806.

The Board notes, at the outset,  that none of the evidence of record indicates that the Veteran's eczema affects his head, face or neck.  As such, consideration of the rating criteria based on disfigurement of the head, face or neck (DC 7800) is not warranted. Additionally, none of the medical evidence indicates that the Veteran has scars from his eczema, such that consideration of diagnostic codes for scars (DC's 7801-7805) also is not warranted.  As such, the Veteran's eczema will be considered under the criteria of DC 7806 for dermatitis or eczema. 

In rating a disability under this criteria, the Board is required to address the frequency, duration, and outbreaks of skin disease exacerbation and to consider the skin disorder at those times when it was most disabling during the relevant period.  Ardison v. Brown, 6 Vet. App. 405 (1994). (holding that an examination during remission phase did not accurately reflect elements of disability that caused veteran to miss three to four months of work at a time).

The Veteran was assigned a 60 percent rating under DC 7806 in February 27, 2013, based on medical evidence showing that 40 percent of total body area was affected by eczema at that time.  See 38 C.F.R. § 4.118.  As the Board has discussed above, the Veteran has repeatedly reported that his eczema is more severe during the fall and winter and described it as affecting large areas of his body.  The lay and medical evidence also does not establish that the severity and the duration of manifestations of the eczema have changed over the course of this appeal.  Rather, that evidence indicates that eczema has not changed over time, but is more noticeable during the fall and winter.  Such findings are supported by medical findings made during the winter.  In March 5, 2011, Dr. P. Bercier found that the Veteran's eczema involved 70 to 75 percent of the skin.  Similarly, the February 2013 VA examiner found that the Veteran's eczema affected over 40 percent of the Veteran's total body.  

Considering the above, the holding in Ardison, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence of record essentially reflects no change in the severity of the disability since the effective date of the award of service connection.  As such, the  Board finds that a 60 percent rating for eczema under DC 7806, for the period from July 1, 2009 to February 27, 2013, is warranted. 38 C.F.R. 38 C .F.R. §§ 4.3, 4.7, 4.118. 

However, at no point pertinent to this appeal is a rating in excess of 60 percent warranted.  As noted, as the 60 percent rating is the maximum rating assignable under DC 7806, a higher rating is not available to the Veteran under this diagnostic code.  See 38 C.F.R. § 4.118. 

Furthermore, the only potentially applicable diagnostic code providing for a disability rating in excess of 60 percent is DC 7800, for disfigurement.  However, as previously indicated, none of the evidence of record indicates that the Veteran's eczema affects his head, face or neck.  Indeed, the Veteran himself has repeatedly stated that it does not affect his face or head.  As such, an 80 percent disability rating based on disfigurement of the head, face or neck (DC 7800) is not warranted. 

Additionally, the Board finds that there is no showing that, at any point during the appeal has pertinent the Veteran's service-connected skin disability reflected so exceptional or so unusual a picture as render inadequate the scheduler criteria for rating the disability and to warrant the assignment of a higher rating on an extra-scheduler basis.  See 38 C.F.R. § 3.321(b) (cited in the May 2010 SOC).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as 'governing norms.'  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether the claimant's disability picture requires the assignment of an extra-schedular rating.   Id. at 116.

The Board finds that schedular criteria are adequate to rate the Veteran's disability at all times pertinent to this appeal.  Significantly, the scheduler rating criteria both specifically provided for disability ratings based on the symptoms, treatment, and location and percentage of skin areas affected.  In addition, there are several alternate criteria which can be used when considering impairment from disabilities of the skin, to include ratings based on disfigurement and scarring, none of which were shown to be applicable in the Veteran's claim.  In short, all of the symptoms the Veteran experiences from his skin disease are explicitly listed in the scheduler rating criteria.  No exceptional factors involving the Veteran's skin were noted.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As a final point, the Board notes that a claim for increase may also encompass a claim for a total disability rating based on individual unemployability (TDIU). See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the medical evidence does not indicate that the Veteran is unable to work due to his eczema.  The February 2013 VA examiner specifically found that the Veteran's eczema did not impact his ability to work.  Also, the Veteran has not alleged, and the record does not reflect that, during this timeframe, the Veteran was unemployable due to his service-connected eczema.  As such, a TDIU due to eczema has not been raised, and need not be addressed.

For all the foregoing reasons, the Board finds that the Veteran should be assigned the a 60 percent disability rating from July 1, 2009 to February 27, 2013, but that there is no circumstance under which any higher rating, to include on an extra-schedular basis, is warranted.  In reaching the conclusion that a disability rating in excess of 60 percent is not warranted at any time, the Board has considered the applicability of the benefit-of-the doubt doctrine, but has found that the preponderance of the evidence is against such a rating and that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A 60 percent disability rating for eczema, for the period from July 1, 2009 to February 27, 2013, is granted, subject to the legal authority governing the payment of compensation.

A disability rating in excess of 60 percent for eczema is denied.


REMAND

The Board's review of the claims file reveals that further RO action is warranted on the remaining claim on appeal.

In the December 2012 remand, the Board directed the RO to arrange for the Veteran to undergo a new dental examination to obtain a medical opinion addressing the nature and  etiology of the claimed dental disorder.

The Board noted that, in connection with his claim for service connection for dental disability, claimed as TMJ, fremitus and crepitus, the Veteran reported that he first began to experience symptoms of teeth grinding and waking with sore and tense jaw muscles and sore teeth in 2006, following a lengthy appeal process involving the denial of a promotion.  The Veteran said that these symptoms led to a referral to an oral surgeon who documented his teeth grinding habit and prescribed that a mouth guard be worn at night.

The Board then noted that the service treatment records revealed that, during the April 1985 service entrance examination, the Veteran denied having a history of severe tooth or gum trouble.  The examiner evaluated the head, face, neck, and mouth as normal.  Also, March 2009 service dental records showed that with regards to TMJ, the Veteran would click and grate bilaterally.  That dentist found bilateral TMJ fremitus and crepitus, noted a report of bruxes and recommended an occlusal guard.

In the remand, the Board noted that the September 2009 VA examiner explained that the radiographic appearance of the Veteran's condyles and joint apparatus was similar in appearance to that on a 1990 in-service examination.  However, the Board determined that the VA examiner had mistakenly characterized the 1990 examination as the Veteran's service entrance examination.  Rather, there was an April 1985 service entrance examination that predated the 1990 examination used by approximately 5 years.  The Board thus directed that a new VA examination was necessary, as the September 2009 VA examiner did not clearly resolve the question of the medical relationship, if any, between the current dental disability and service.  

Following the Board remand, in February 2013, the Veteran underwent another VA dental examination.  Unfortunately, as indicated in the March 2013 addendum medical opinion, that VA examiner also based his findings on the 1990 in-service examination, rather than the April 1985 examination, as directed by the Board in December 2012. 

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the Veteran's entire claims file should be forwarded to the February 2013 dental VA examiner for another addendum opinion that specifically addresses the April 1985 examination and all other pertinent service dental records from 1985 forward.  The VA examiner should also discuss the Veteran's lay statements wherein he indicated that he only started grinding his teeth in 2006, following the denial of a promotion.  The RO should only arrange for the Veteran to undergo further examination only if the medical opinion provider cannot provide the requested opinion without first examining the Veteran.  

The Veteran is hereby advised that failure to report to any scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to obtaining further medical opinion, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal. 

Accordingly, this matter is hereby REMANDED for the following actions:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record. 
 
Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 
 
2.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
3.  After all records and/or responses received from each contacted entity have been associated with the claims file, forward the claims file to the February 2013 VA dental examiner to provide an addendum medical opinion.  If the February 2013 examiner is not available, arrange for an appropriate physician to provide a medical opinion responsive to the questions posed below.

The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the report should include discussion of the Veteran's documented medical history and assertions.  It is within the discretion of the VA examiner as to whether he believes another VA examination is necessary, at which time all necessary tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his/her report), and all clinical findings should be reported in detail.

The medical opinion provider should clearly identify all dental disability/(ies), to include TMJ.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the dental disability had its onset in or is otherwise medically related service, to particularly include the complaints and findings regarding TMJ fremitus and crepitus noted therein. 

The medical opinion provider should specifically note consideration of the service dental records from 1985 until his separation from service (including the report of the April 1985 enlistment exam), the prior VA examination reports and the Veterans report that he started grinding his teeth in 2006 following the denial of a promotion.

The physician should set forth all examination findings (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to any scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.
 
5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).
 
6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim remaining on appeal in light of pertinent evidence (to particularly include all evidence added to the claims file since the RO's last adjudication of the claims) and legal authority. 

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


